Case 3:20-cv-05607-MAS-TJB Document 6 Filed 09/15/20 Page 1 of 1 PageID: 26




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


Drug Information Retrieval System,
LLC, a Wyoming company,
                                           Case No. 3:20-CV-05607-MAS-TJB
                    Plaintiff,
                                           NOTICE OF DISMISSAL
             v.
MyRxProfile, LLC, a New Jersey
company,
                    Defendant.




      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Drug Information
Retrieval System, LLC hereby dismisses this action.


                                      Respectfully submitted,
Dated: September 15, 2020                    Law Office of Mark A. Kriegel, LLC

                                      /s/ Mark A. Kriegel
                                      1479 Pennington Rd.
                                      Ewing, NJ 08618
                                      Tel: (609) 883-5133
                                      Email: mkriegel@kriegellaw.com

                                      Attorneys for Plaintiff
